ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 10, the most relevant prior art is Govertchinian Georges
(FR 3 040 979 B1; “GG”).
GG discloses a sealing and trim station (81, 84) mounted to a support (80; Fig. 7).
GG fails to disclose a sealing and trim station mounted on the dual arch support (wherein the dual arch support eliminates cantilevered forces).
It would not have been obvious to modify GG with a dual arch support that eliminated cantilevered forces, because element 80 of GG will always have a force being exerted on the free end to support the sealing and trim station. The sealing and trim station needs to be supported on the free end to process the pod disposed between said free end of the support and the turntable. 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731                                                                                                             /ANDREW M TECCO/Primary Examiner, Art Unit 3731